DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Response to Arguments
 Applicant's arguments filed 03/29/2022  have been fully considered but they are not persuasive. 
With respect to Applicants arguments regarding the use of margin in Peake the Examiner has updated the rejection to better read on applicants claims.  Figures 5-7 of Peake show that the system is modifying a path based on many factors including slope, coefficient of friction, and wind.  This modified path is then used to control the tractor (see Peake Fig 8).  
With regards to Applicants arguments regarding Helligen teaching manually controlling the tractor under certain circumstances and therefore modifying Helligen using the teachings of Peake would defeat the purpose of Helligen and render the system inoperable for the intended purpose.  The Examiner disagrees because modifying the planned path to compensate for factors including slope, coefficient of friction, and wind taught by Peake would not make render Helligen inoperable for its intended purpose but would allow the system to create a better planed path, and more accurately record the path of the vehicle.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-7, 10-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2236020 (Helligen et al.) in view of US 2012/0296529 (Peake et al).
With respect to claim 1
Helligen teaches: A method for planning a path (see at least ¶0001) by a system that controls a vehicle having a work tool (see at least ¶0001-02), the method comprising: 
determining, prior to determining an actual path (#6), a previous path plan (Fig 4 and 5; #6; and ¶0032-34; Discussing planning one path on the bases of another path.) for a previous path plan vehicle and a previous path plan work tool (see at least Fig 5; #6; ¶0016 and ¶0034; Discussing using a previously planned path of a combine harvester.)
passing the previous path plan vehicle and the previous path plan work tool along the previous path plan through a work area (see at least Fig 5; #6; and ¶0034; Discussing that the machine and implement goes over a path.  The Examiner notes that a combine harvester includes a machine and implement);
determining the actual path traveled by at least one of the previous path plan vehicle and the previous path plan work tool being guided by the system during execution of the previous path plan (see at least Fig 1, 2, and 5; #6; and ¶0014-17 and ¶0034; discussing determining the path the vehicle takes and how it deviates from the planned path. The Examiner notes that this limitation is using alternative language and only one of the alternatives would be needed to read on this limitation) by recording a location of at least one of the previous path plan vehicle and the previous path plan work tool through the work area along the previous path plan (see at least Fig 1, 2, and 5; #6; and ¶0014-17 and ¶0034; Discussing that the system tracks the location of the machine.) as the system guides the at least one of the previous path plan vehicle and the previous path plan work tool through the work area along the previous path plan (see at least Fig 1, 2, and 5; #6; and ¶0014-17 and ¶0034; Discussing that the system tracks the location of the machine, as it travels along the previous path plan.); and 
passing the work tool through the work area with the vehicle along the modified path plan (see at least Fig 5; #6; and ¶0034; Discussing modifying the planned path due to the operator avoiding a certain area.).
Since Helligen teaches avoiding an area and recalculating the route  (see at least ¶0034) Helligen does not specifically teach;
determining at least one factor associated with the location of the at least one of the previous path plan vehicle and the previous path plan work tool; 
determining a margin based at least partially on the at least one factor
modifying the actual path with the margin to determine a modified path plan through the work area, wherein the system that plans the path modifies the actual path with the margin to determine the modified path plan through the work area.
However Peake teaches:
determining at least one factor (see at least Fig 5-7; θ, hill slope, coefficient of friction, wind; ¶0039-40 and ¶0047) associated with the location of the at least one of the previous path plan vehicle and the previous path plan work tool (see at least Fig 5-7; θ, hill slope, coefficient of friction, wind; ¶0039-47; Discussing looking at the slope/coefficient of friction/wind for where the vehicle is to properly adjust the path); 
determining a margin (d) based at least partially on the at least one factor (see at least Fig 5-7; θ, d, hill slope, coefficient of friction, wind; ¶0039-47; Discussing determining a margin for the path offset to compensate for slope/coefficient of friction/wind); 
modifying the actual path (see at least Fig 2 and 5-9; #520, #620, and #720; and ¶0039-50) with a margin (see at least Fig 2 and 5-9; d; and ¶0039-50) to determine a modified path plan through the work area (see at least Fig 2 and 5-9; #530, #630, and #730; and ¶0039-50; Showing that the path traveling #730 is modified from the planned path #720 to address factors including slope/coefficient of friction/wind.), wherein the system that plans the path  modifies the actual path (#520, #620, and #720) with the margin (d) to determine the modified path plan (#530, #630, and #730) through the work area (see at least Fig 2 and 5-9; #910-950; and ¶0054-59; Discussing creating a modified path plan for an implement to follow).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Helligen by modifying the actual path with a margin due to factors associated with locations along the route to determine a modified path plan through the work area, as taught by Peake.  This modification would allow the system to compensate for different conditions of the route to ensure the implement of the tractor is in the correct place (see at least Peake Fig 9; #910-950; and ¶0054-59).  Thus making the system more accurate.
With respect to claim 2
Helligen teaches:
wherein the margin is based at least partially on at least one in situ environmental factor (see at least Fig 5; #6; and ¶0034; Discussing modifying the path based on a machine not being able to drive over a bumpy wet area.  Also see Peake #940 ).
With respect to claim 3
Helligen teaches:
wherein the at least one in situ environmental factor comprises at least one of a topology, plant type, plant condition, soil moisture, soil type, and soil traction (see at least Fig 5; #6; and ¶0034; Discussing modifying the path based on a machine not being able to drive over a bumpy wet area. Also see Peake #940).
With respect to claims 4 and 17
Helligen teaches:
wherein the margin is based at least partially on at least one a priori environmental factor (see at least Fig 5; #6; and ¶0034; Discussing modifying the path based on a machine not being able to drive over a wet area. Also see Peake #940).
With respect to claims 5 and 16
Helligen teaches:
further comprising storing the at least one a priori environmental factor (see at least Fig 5; #6; and ¶0034; Discussing that a new boundary is created based on the driver avoiding a bumpy wet area and the new boundary is used to modify the path. Also see Peake #930 and #940).
With respect to claims 6 and 18
Helligen teaches:
wherein the at least one a priori environmental factor comprises at least one of a soil type, topography, and plant type (see at least Fig 5; #6; and ¶0034; Discussing that a new boundary is created based on the driver avoiding a bumpy wet area. Also see Peake #940).
With respect to claim 7
The combination of Helligen and Peake does not specifically teach:
wherein the actual path is based at least partially on plant root information.
However Peake teaches looking at other well-known factors (see at least Fig 9; #940 and #950; and ¶0054-59).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to avoid plant roots because plant roots could cause problems to the equipment and the equipment could damage the plant.  Thus avoiding the plant roots would reduce the likelihood of damage to the equipment and environment.
 With respect to claim 10
Helligen teaches:
determining a second actual path from passing at least one of the vehicle and the work tool through the work area along the modified path plan (see at least Fig 1-5; #6; and ¶0024 and ¶0034).  
With respect to claim 11
Helligen teaches:
modifying the second actual path with one of the margin and a second margin to determine a second modified path plan through the work area (see at least Fig 1-5; #6; and ¶0024 and ¶0034; also se rejection to claim 1 with regard to using a margin).
With respect to claim 12
Helligen teaches:
passing a second actual path work tool through the work area with a second actual path vehicle along the second modified path plan (see at least Fig 1-5; #6; and ¶0024 and ¶0034).  
 With respect to claims 13 and 20
Helligen discloses: A vehicle path planning system (see at least ¶0001-02) comprising: 
a work tool (see at least ¶0001-02); 
a location-determining receiver configured to determine location data of at least one of the vehicle and the work tool (see at least Fig 1-5 and ¶0024);
a vehicle configured to pass the work tool through a work area along a modified path plan based on an actual path of a previous path plan work tool through the work area along a previous path plan  (see at least Fig 5; #6; and ¶0034; Discussing that the machine and implement goes over a path.  The Examiner notes that a combine harvester includes a machine and implement); and 
a controller configured to determine the actual path of the previous path plan work tool guided along the previous path plan during execution of the previous path plan (see at least Fig 1, 2, and 5; #6; and ¶0014-17 and ¶0034; discussing determining the path the vehicle takes and how it deviates from the planned path. The Examiner notes that this limitation is using alternative language and only one of the alternatives would be needed to read on this limitation) by recording a location of the previous path plan work tool through the work area along the previous path plan (see at least Fig 1, 2, and 5; #6; and ¶0014-17 and ¶0034; Discussing that the system tracks the location of the machine.), 
wherein the controller is further configured to determine an unmodified path plan through the work area based on at least the actual path of the previous path plan work tool (see at least Fig 1, 2, and 5; #6; and ¶0014-17 and ¶0034; Discussing that the system tracks the location of the machine.). 
Since Helligen teaches avoiding an area and recalculating the route  (see at least ¶0034) Helligen does not specifically teach;
wherein the controller is even further configured to determine at least one factor associated with the work area; 
wherein the controller is even further configured to determining a margin based at least partially on the at least one factor;
wherein the controller is even further configured to modify the unmodified path plan with the margin to determine the modified path plan through the work area. 
However Peake teaches:
wherein the controller is even further configured to determine at least one factor (see at least Fig 5-7; θ, hill slope, coefficient of friction, wind; ¶0039-40 and ¶0047) associated with the work area (see at least Fig 5-7; θ, hill slope, coefficient of friction, wind; ¶0039-47; Discussing looking at the slope/coefficient of friction/wind for where the vehicle is to properly adjust the path); 
wherein the controller is even further configured to determining a margin (d) based at least partially on the at least one factor (see at least Fig 5-7; θ, d, hill slope, coefficient of friction, wind; ¶0039-47; Discussing determining a margin for the path offset to compensate for slope/coefficient of friction/wind); 
wherein the controller is even further configured to modify the unmodified path plan (see at least Fig 2 and 5-9; #520, #620, and #720; and ¶0039-50) with the margin (see at least Fig 2 and 5-9; d; and ¶0039-50) to determine the modified path plan through the work area (see at least Fig 2 and 5-9; #530, #630, and #730; and ¶0039-50; Showing that the path traveling #730 is modified from the planned path #720 to address factors including slope/coefficient of friction/wind.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Helligen by modifying the actual path with a margin due to factors associated with locations along the route to determine a modified path plan through the work area, as taught by Peake.  This modification would allow the system to compensate for different conditions of the route to ensure the implement of the tractor is in the correct place (see at least Peake Fig 9; #910-950; and ¶0054-59).  Thus making the system more accurate.
With respect to claim 14
Helligen does not specifically teach:
at least one sensor configured to sense at least one in situ environmental factor, wherein the margin is based at least partially on the at least one in situ environmental factor.
However Peake teaches:
at least one sensor configured to sense at least one in situ environmental factor (see at least Fig 5A-7B and ¶0043-44; Discussing measuring the slope using a sensor.) wherein the margin is based at least partially on the at least one in situ environmental factor (see at least Fig 5A-7B; d; and ¶0039-45; Discussing that the margin is based on the slope.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Helligen by having at least one sensor configured to sense at least one in situ environmental factor, wherein the margin is based at least partially on the at least one in situ environmental factor as taught by Peake because doing so would allow the system to compensate for the slope of the field.  Thus making the system more accurate.
With respect to claim 15
Helligen teaches: 
wherein the at least one in situ environmental factor comprises at least one of a topology, plant type, plant condition, soil moisture, soil type, and soil traction (see at least Fig 5; #6; and ¶0034; Discussing modifying the path based on a machine not being able to drive over a bumpy wet area.  Also see rejection to claim 14).
Claims 9, and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of EP 2236020 (Helligen et al.) in view of US 2012/0296529 (Peake et al) as applied to claims 1 and 13 above, and further in view of US 2017/0354079 (Foster et al.).
With respect to claim 9 
The combination Helligen and Peake does not specifically teach:
wherein the margin is based at least partially on a difference between the actual path and the previous path plan 
However Foster teaches:
wherein the margin is based at least partially on a difference between the actual path and the previous path plan (see at least Fig 5; #168; ¶0046).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Helligen and Peake by having the margin is based at least partially on a difference between the actual path and the previous path plan as taught by Foster because doing so would allow the system to compensate for the movement of the work tool.  Thus increasing the accuracy of the system.
With respect to claims 19
The combination Helligen and Peake does not specifically teach:
passing a first path plan vehicle and a previous path plan work tool along a previous path plan through the work area; and 
determining the actual path by recording the location of at least one of the previous path plan vehicle and the previous path plan work tool through the work area along the first path plan, and
wherein the margin is based at least partially on a difference between the actual path and the previous path plan 
However Foster teaches:
passing a first path plan vehicle and a previous path plan work tool along a previous path plan through the work area (see at least Fig 1-3; #24, #26, #50, #52, #88, and #92; and ¶0040)
determining the actual path by recording the location of at least one of the previous path plan vehicle and the previous path plan work tool through the work area along the first path plan (see at least Fig 5; #168; ¶0046), and 
wherein the margin is based at least partially on a difference between the actual path and the previous path plan (see at least Fig 5; #168; ¶0046).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Helligen and Peake by passing a previous path plan vehicle and a previous path plan work tool along a previous path plan through the work area  and determining the actual path by recording the location of at least one of the previous path plan vehicle and the previous path plan work tool through the work area along the previous path plan as taught by Foster because doing so would allow the system to compensate for the movement of the work tool.  Thus increasing the accuracy of the system.

Conclusion
                                                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F WHALEN whose telephone number is (571)270-7747. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL F. WHALEN
Examiner
Art Unit 3661



/M.F.W./Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661